Name: Council Implementing Decision 2014/40/CFSP of 28Ã January 2014 implementing Decision 2011/423/CFSP of 18Ã July 2011 concerning restrictive measures against Sudan and South Sudan
 Type: Decision_IMPL
 Subject Matter: Africa;  criminal law;  international affairs
 Date Published: 2014-01-29

 29.1.2014 EN Official Journal of the European Union L 26/38 COUNCIL IMPLEMENTING DECISION 2014/40/CFSP of 28 January 2014 implementing Decision 2011/423/CFSP of 18 July 2011 concerning restrictive measures against Sudan and South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/423/CFSP concerning restrictive measures against Sudan and South Sudan (1), and in particular Article 6 thereof, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/423/CFSP which implemented United Nations Security Council Resolution 1591 (2005) (the UNSCR 1591 (2005)) setting out a list of individuals subject to a travel ban and asset freeze. (2) On 11 March and 4 September 2013, the Sanctions Committee, established pursuant to paragraph 3 of UNSCR 1591 (2005), amended that list and added further information on the grounds for such listing. (3) The Annex to Decision 2011/423/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/423/CFSP shall be replaced by the Annex as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 188, 19.7.2011, p. 20. ANNEX ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLES 1 AND 3 1. Surname, first name(s): ELHASSAN, Gaffar Mohammed (alias Gaffar Mohmed ELHASSAN) Date of birth:24 June 1952. Address: Resides in El Waha, Omdurman, Sudan. Identification no : Ex-servicemans identification card no: 4302. Other information: (a) Major-General and Commander of the Western Military Region for the Sudanese Armed Forces (SAF). (b) Retired from the Sudanese Army. Date of UN designation: 25 April 2006 Additional information from the narrative summary of grounds for listing provided by the Sanctions Committee: The Panel of Experts report that Major-General Gaffar Mohammed ELHASSAN stated to them that he had direct operational command (primarily tactical command) of all elements of the SAF in Darfur while he was in command of the Western Military Region. ELHASSAN held this position as Western Military Area Commander from November 2004 (approx.)  early 2006. The Panels information is that ELHASSAN was responsible for violations of paragraph 7 of SCR 1591 as by virtue of this position he requested (from Khartoum) and authorized (since 29 March 2005) the transfer of military equipment into Darfur without the prior approval of the 1591 Committee. ELHASSAN himself admitted to the Panel of Experts that aircraft, aircraft engines and other military equipment had been brought into Darfur from other parts of Sudan between 29 March 2005 and December 2005. For example he informed the Panel that 2 Mi-24 attack helicopters were brought unauthorized into Darfur between 18 and 21 September 2005. There are also reasonable grounds to believe that ELHASSAN was directly responsible, as Western Military Area Commander, for authorizing offensive military flights in the area around Abu Hamra, 23-24 July 2005 and in the Jebel Moon area of Western Darfur, on 19 November 2005. Mi-24 attack helicopters were involved in both operations and reportedly opened fire on both occasions. The Panel of Experts report that ELHASSAN indicated to the Panel that he himself approved requests for air support and other air operations in his capacity as Western Military Area Commander. (See Panel of Experts report, S/2006/65, paragraphs 266-269.) Through such actions Major-General Gaffar Mohammed ELHASSAN has breached relevant provisions of SCR 1591 and therefore meets the criteria to be designated by the Committee to be subjected to sanctions. 2. Surname, first name(s): HILAL, (Sheikh) Musa. Other information: (a) Paramount Chief of the Jalul Tribe in North Darfur. (b) Member of the National Assembly of Sudan. (c) In 2008, appointed by the President of Sudan as special adviser to the Ministry of Federal Affairs. Date of UN designation: 25 April 2006 Additional information from the narrative summary of grounds for listing provided by the Sanctions Committee: Report from Human Rights Watch states they have a memo dated 13 February 2004 from a local government office in North Darfur ordering security units in the locality  to allow the activities of the mujahideen and the volunteers under the command of the Sheikh Musa HILAL to proceed in the areas of [North Darfur] and to secure their vital needs . On 28 September 2005, 400 Arab militia attacked the villages of Aro Sharrow (including its IDP camp), Acho, and Gozmena in West Darfur. We also believe that Musa HILAL was present during the attack on Aro Sharrow IDP camp: his son had been killed during the SLA attack on Shareia, so he was now involved in a personal blood feud. There are reasonable grounds to believe that as the Paramount Chief he had direct responsibility for these actions and is responsible for violations of international humanitarian and human rights law and other atrocities. 3. Surname, first name(s): SHARIF, Adam Yacub (alias (a) Adam Yacub Shant, (b) Adam Yacoub) Date of birth: Circa 1976. Other information: (a) Sudanese Liberation Army (SLA) Commander. (b) Reportedly deceased on 7 June 2012. Date of UN designation: 25 April 2006 Additional information from the narrative summary of grounds for listing provided by the Sanctions Committee: SLA soldiers under the command of Adam Yacub Shant violated the ceasefire agreement by attacking a Government of Sudan military contingent that was escorting a convoy of trucks near Abu Hamra, Northern Darfur on July 23, 2005, killing three soldiers. After the attack Government military weapons and ammunition were looted. The Panel of Experts has information establishing that the attack by SLA soldiers took place and was clearly organized; consequently it was well planned. It is therefore reasonable to assume, as the Panel concluded, that Shant, as the confirmed SLA Commander in the area, must have had knowledge of and approved/or ordered the attack. He therefore bears direct responsibility for the attack and meets the criteria for being listed. 4. Surname, first name(s): BAREY Gabril Abdul Kareem (alias (a) General Gibril Abdul Kareem BAREY, (b) Tek ). Address: Resides in Tine, on the Sudanese side of the border with Chad. Other information: National Movement for Reform and Development (NMRD) Field Commander. Date of UN designation: 25 April 2006 Additional information from the narrative summary of grounds for listing provided by the Sanctions Committee: BAREY is responsible for the kidnapping of African Union Mission in Sudan (AMIS) personnel in Darfur during October 2005. BAREY openly attempts to thwart the AMIS mission through intimidation; for example he threatened to shoot down African Union (AU) helicopters in the Jebel Moon area in November 2005. Through such actions BAREY has clearly violated SCR 1591 in constituting a threat to stability in Darfur and meets the criteria to be designated by the Committee to be subjected to sanctions.